Citation Nr: 1632085	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-04 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss of the left ear. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to an increased rating for Osgood-Schlatter's Disease of the right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased rating for Osgood-Schlatter's Disease of the left knee, currently rated as 10 percent disabling.

6.  Entitlement to a compensable rating for gastric erosions.  

7.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Muskogee, Oklahoma, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before a Veterans Law Judge in November 2014.  He failed to report.  The Board will proceed with consideration of his appeals.  

Additional evidence has been received since the issuance of the most recent supplemental statement of the case.  A waiver of RO review of this evidence was received from the Veteran's representative in July 2016.  

The Board notes that it has assumed jurisdiction of the claim for entitlement to a total rating for compensation based upon individual unemployability because such claim has been raised by the record and by the Veteran.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a psychiatric disability, claimed as PTSD; entitlement to service connection for hearing loss of the left ear; entitlement to service connection for tinnitus; entitlement to an increased rating for Osgood-Schlatter's Disease of the right knee, currently rated as 10 percent disabling; and entitlement to an increased rating for Osgood-Schlatter's Disease of the left knee, currently rated as 10 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experiences recurring symptoms once or twice a year due to his gastric erosions.  

2.  The Veteran is service connected for lumbar spine degenerative joint disease with intervertebral disc syndrome, evaluated as 40 percent disabling; left lower extremity radiculopathy, evaluated as 40 percent disabling; right lower extremity radiculopathy, evaluated as 40 percent disabling; limitation of flexion of the right hip, evaluated as 20 percent disabling; Osgood-Schlatter's disease of the left knee, evaluated as 10 percent disabling; Osgood-Schlatter's disease of the right knee, evaluated as 10 percent disabling; gastric erosions, evaluated as 10 percent disabling; bursitis of the left hip, evaluated as 10 percent disabling; and bursitis of the right hip, evaluated as zero percent disabling.  The combined evaluation is 90 percent disabling.  

3.  It is at least as likely as not that given the Veteran's limited education and prior work experience, his service connected disabilities preclude obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for gastric erosions have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.21, 4.71a, Codes 7304, 7307 (2015).  

2.  The criteria for a total rating based on individual unemployability due to service connected disabilities have been met.  38 U.S.C.A. §§ 501, 5107(b) (West 2014); C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and its implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify was met in an April 2008 letter.  The duty to assist has also been met.  The Veteran was afforded VA examinations of his gastritis in May 2009 and October 2012.  These examinations address all rating criteria.  The Veteran's VA treatment records have also been obtained, as have all private treatment records that have been identified.  The Veteran failed to report for his scheduled hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.  Additionally, the issues decided in this decision are favorable, any error in the duty to notify and/or assist is harmless.

Increased Rating

The Veteran contends that the symptoms produced by his service connected gastric erosions are severe enough to deserve a compensable rating.  He notes that he has been seen on several occasions for complaints of severe abdominal pain. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for gastric erosions was granted in a March 1996 rating decision.  A zero percent rating was assigned, which remains in effect. 

The rating code does not contain an entry for gastric erosions.  When an unlisted condition is encountered it will be permissible to rate under the rating code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO has evaluated the Veteran's disability by analogy to the rating criteria for hypertrophic gastritis under DC 7399-7307.  

Chronic gastritis with severe hemorrhages or large ulcerated or eroded areas is evaluated as 60 percent disabling.  Chronic gastritis with multiple small eroded or ulcerated areas and symptoms is evaluated as 30 percent disabling.  Chronic gastritis with small nodular lesions and symptoms is evaluated as 10 percent disabling.  Gastritis, atrophic, as a complication of a number of diseases, including pernicious anemia, is rated according to the underlying condition.  38 C.F.R. § 4.114, Code 7307.  

The Board also finds that the rating criteria for gastric ulcers may also be appropriate.  A severe gastric ulcer is manifested by symptomatology including pain that is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, and is evaluated as 60 percent disabling.  
A moderately severe gastric ulcer is manifested by symptomatology that is less than severe, but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year, and is evaluated as 40 percent disabling.  A moderate gastric ulcer has recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations, and merits a 20 percent evaluation.  A mild gastric ulcer with recurring symptoms once or twice a year merits a continuation of the 10 percent evaluation currently in effect.  38 C.F.R. § 4.114, Code 7304.  

Private medical records dating January 2008 state that the Veteran was seen in an emergency room with complaints of abdominal pains, diahhrea, and nausea.  He blamed his symptoms on something he had eaten a few days previously.  An X-ray of the abdomen was negative for any acute disease.  The Veteran was discharged to home.  

The Veteran was seen for abdominal pain again in February 2008.  The examination was negative for any finding and a computed tomography scan of the abdomen and pelvis was unremarkable.    

In November 2008 the Veteran was admitted to a VA facility with complaints of abdominal pain.  He said the pain began after undergoing a liver biopsy the previous day.  The Veteran was noted to be positive for hepatitis C.  The diagnosis was pancreatitis of questionable etiology.  A computed tomography scan of the abdomen and pelvis was conducted the next day and revealed a stable examination since January 2008.  December 2008 records state that the discharge diagnosis was pancreatitis with a history of substance abuse.  

The Veteran was afforded a VA examination of his gastritis in May 2009.  He reported abdominal pain located mid abdomen with occurred on a frequent basis.  He had nausea and vomiting as often as three times a week, usually brought on by food.  The Veteran had passed tarry stools a total of six times, and had also vomited blood on one occasion.  He had never been hospitalized or undergone surgery for this condition.  There were also reports of constipation.  On examination there was slight tenderness, with no finding of liver enlargement.  The Complete Blood Count (CBC) results were within normal limits.  The examiner did not change the diagnosis of gastric erosions, which were active.  This condition did not cause significant anemia or malnutrition.  

Private medical records dated January 2011 show that the Veteran was seen with protracted severe upper abdominal pain, nausea, dyspepsia, and dysphagia not helped with medical therapy.  An esophagogastroduodenoscopy (EGD) revealed gastroparesis with gastric bezoars, and a small hiatal hernia with moderate esophagitis, suspect Barrett esophagus.  

The Veteran underwent another EGD following complaints of severe abdominal pain in March 2012.  The resulting diagnoses included linear gastritis with mild gastric stasis and moderate esophagitis.  

In April 2012, the Veteran was seen by a private examiner with complaints of severe pain in the left side with gas, bloating, and constipation, with acid reflux and nausea.  He now had tremendous pain and difficulty moving his bowels.  

The Veteran underwent a VA fee basis examination of his stomach in October 2012.  He described his current symptoms as heartburn.  The Veteran did not take continuous medication for his disability.  He experienced two episodes of symptoms a year, lasting for less than a day.  There was also periodic abdominal pain that occurred less than monthly, and was relieved by standard ulcer therapy.  The examination form asked if the Veteran had hypotrophic gastritis, but the examiner checked the box indicating "no".  The examiner opined that the Veteran's stomach disability did not impact his ability to work.  The diagnosis continued to be gastric erosions.  

After experiencing severe nausea, dysphagia, and epigastric pain not helped with medical therapy, the Veteran underwent another EGD in July 2013.  The impression was diffuse linear gastritis, distal esophageal stricture, and dilatation of the stricture, small hiatal hernia, and acute duodenitis.  

May 2014 private records show the Veteran reported to the doctor complaining of vomiting, nausea, acid reflux, constant burping, and food getting lodged when swallowing.  The possible etiologies were strictures, ulcers, helicobacter pylori, colorectalneoplasia, and diverticulosis.  

More recent VA treatment records dating through April 2015 fail to disclose any additional treatment for epigastric complaints.  

In summary, the evidence shows that the Veteran experiences recurring symptoms once or twice a year that appear to be due to his gastric erosions.  This merits a 10 percent rating under the criteria for gastric ulcers.  38 C.F.R. § 4.114, Code 7304.

Entitlement to a rating in excess of 10 percent has been considered but is not supported by the evidence.  The treatment records do not show that the Veteran was seen for his gastritis on more than two occasions in any one year.  In fact, most years show but one symptomatic period, although it might last for several days.  He had three episodes of epigastric distress in 2008, but the November/December episode was attributed to pancreatitis, which is not a disability for which service connection has been established and the competent evidence is clear that the pancreatitis was the cause of these signs and symptoms.  Other non-service connected ailments which contribute to his problem include distal esophageal stricture, a small hiatal hernia, hepatitis, and acute duodenitis.  The October 2012 VA examination confirmed that the Veteran experiences two symptomatic episodes a year that last for less than a day.  This more nearly approximates the requirements for the 10 percent rating.  38 C.F.R. § 4.114, Code 7304.

The Board has considered entitlement to an increased rating under the criteria for hypertrophic gastritis, but this has not been demonstrated.  In order to receive a rating of more than 10 percent, there should be multiple small eroded or ulcerated areas, and symptoms.  Although the Veteran's symptomatic episodes have been noted, no erosions or ulcerated areas were reported on any of the EGDs that were conducted during this period, and entitlement to a rating higher than 10 percent is not supported under these criteria.  See 38 C.F.R. § 4.114, Code 7307.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his gastric erosions, which are episodes of heartburn and pain once or twice a year.  

Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  The only hospitalization was for pancreatitis, and not gastric erosions.  The October 2012 VA examiner states that this disability does not impact his ability to work.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU

The Veteran contends that his service-connected disabilities combine to make him unemployable.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

Currently, the Veteran is service connected for lumbar spine degenerative joint disease with intervertebral disc syndrome, evaluated as 40 percent disabling; left lower extremity radiculopathy, evaluated as 40 percent disabling; right lower extremity radiculopathy, evaluated as 40 percent disabling; limitation of flexion of the right hip, evaluated as 20 percent disabling; Osgood-Schlatter's disease of the left knee, evaluated as 10 percent disabling; Osgood-Schlatter's disease of the right knee, evaluated as 10 percent disabling; gastric erosions, evaluated as 10 percent disabling; bursitis of the left hip, evaluated as 10 percent disabling; and bursitis of the right hip, evaluated as zero percent disabling.  After consideration of the bilateral factor and the increase evaluation for gastritis awarded in this decision, the combined evaluation remains 90 percent.  See 4.26, 4.26 (2015).  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) have been met. 

The remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363.  Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

The evidence includes the report of a favorable June 2009 Social Security Administration (SSA) decision which found the Veteran has been under a disability as defined in the Social Security Act since January 2008, the date he last engaged in gainful activity.  In reaching this decision, the Veteran was found to have six severe impairments.  These included his service-connected degenerative disc disease and degenerative joint disease.  

A January 2016 statement from the Veteran's private doctor says that the Veteran has multiple medical problems and is unemployable.  There was no further elaboration as to the nature of these problems or whether or not the impact is from service-connected disabilities.  

The Board finds that it is as likely as not that the Veteran is precluded from a substantially gainful occupation by his service connected disabilities.  The record shows that the Veteran has the equivalent of a ninth or tenth grade education, and that all of his employment experiences have been in the construction industry.  However, the June 2009 SSA decision shows that his severe impairments include his service-connected degenerative disc disease and degenerative joint diseases.  It is at least as likely as not that these disabilities preclude the physical labor required of construction work, and that the Veteran's limited education as well as his back disability precludes sedentary employment.  The only two opinions that address the Veteran's employability have found that he is unemployable.  The Board recognizes that neither of these opinions is ideal, in that non service-connected disabilities contributed or likely contributed to the conclusions.  However, given the Veteran's severe physical impairments and his limited education, the Board resolves all benefit of the doubt in favor of the Veteran and finds that TDIU is warranted.  


ORDER

Entitlement to a 10 percent rating for gastric erosions is granted. 

Entitlement to a TDIU is granted. 


REMAND

The Veteran contends that he has developed hearing loss of the left ear and tinnitus as a result of active service.  He states that this began during service when a grenade was dropped and exploded near him.  

A January 2011 audiology consultation demonstrates that the Veteran has met the requirements of 38 C.F.R. § 3.385 (2015) for the left ear.  However, the examiner did not offer an opinion as to the etiology of this hearing loss or tinnitus.  The Veteran has yet to be afforded a VA examination of these disabilities.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 
20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83. 

The Veteran is competent to report the grenade explosion during service.  He is also competent to state that he has experienced his symptoms on a nearly continuous since active service, and there is no basis to doubt his credibility in this matter.  The Board finds that the McLendon requirements have been met, and that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  

Similarly, the Veteran contends that he has developed PTSD due to a sexual assault during active service.  He states that he was sexually assaulted by a male nurse while he was under sedation for examination of his gastric erosions.  The service treatment records confirm that the Veteran underwent an examination for gastric erosions in June 1979, but are negative for any treatment or complaints pertaining to a psychiatric disability.  The Veteran states he did not report the assault prior to discharge.  

Although the Veteran was provided with a letter enumerating the potential evidentiary sources through which he might substantiate the incurrence of his claimed stressor, no other developmental action has been taken.  In particular, the Board notes that the Veteran's personnel records have not yet been obtained.  It is possible that these would show a change in the Veteran's behavior or performance following the alleged stressor event that tends to support its occurrence.  In the alternative, they might show behavior that would tend to support a finding that his other diagnosable psychiatric disabilities began during service.  

Furthermore, the Veteran has yet to be afforded a VA psychiatric examination that addresses the nature and etiology of his claimed psychiatric disabilities.  While the Veteran has provided conflicting histories as to the development of his disabilities, he has at times indicated that symptoms first began during service.   The Board finds that the requirements of McLendon have been met, and the Veteran should be scheduled for a VA psychiatric examination.  

Finally, the Board notes that the Veteran was most recently afforded a VA examination of his knees in February 2016.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court interpreted 38 C.F.R. § 4.59 as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  A review of the February 2016 examination shows that it does not include such range of motion testing.  Among other deficiencies, the examination does not record the passive range of motion or indicate whether or not rating of motion was recorded during weight-bearing.  Therefore, the Veteran must be scheduled for new VA examinations of his knees.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of his left ear hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims file must be reviewed, and the examination report should state that the review occurred.  At the conclusion of the examination and record review, the examiner should attempt to express the following opinions:

a) Is it at least as likely as not that the Veteran's hearing loss of the left ear was incurred in or due to active service?  

b) Is it at least as likely as not that the Veteran's tinnitus was incurred in or due to active service?  

The reasons for all opinions should be provided.  The examiner should note that the sole basis for a negative opinion should not be the lack of documented treatment during service or for many years following discharge from service; instead, it should be explained why or why not an acoustic trauma in service may first manifest in hearing loss or tinnitus many years after the trauma.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Obtain the Veteran's complete military personnel records from appropriate sources and associate them with the claims file.  

3.  After the personnel records have been obtained or determined to be unobtainable, schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The claims file must be reviewed, and the examination report should state that the review occurred.  At the conclusion of the examination and record review, the examiner should attempt to express the following opinions:

a) What are diagnoses of the Veteran's current psychiatric disabilities?

b) Is there any information in the personnel records regarding behavior or performance that would tend to confirm or deny the Veteran's claimed sexual assault against his person?

c) For each diagnosis reached on examination, is it at least as likely as not that it was incurred in or due to active service?  

d) The prior diagnoses of PTSD and a bipolar disorder should be noted.  In not currently shown, the examiner should express an opinion as to whether the previous diagnoses were in error or represented acute disabilities.  Regardless of whether or not these are shown on current examination, is it at least as likely as not that one or both were incurred in or due to active service?  

The reasons for all opinions should be provided.  The examiner should note that the sole basis for a negative opinion should not be the lack of documented treatment during service or for many years following discharge from service.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

4.  Schedule the Veteran for VA medical examination of his knees for the purpose of determining the current nature and severity of his disabilities.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and nonweight-bearing,  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducting during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so.  The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


